Title: To Alexander Hamilton from Nathaniel Gorham, 13 October 1791
From: Gorham, Nathaniel
To: Hamilton, Alexander



Boston Oct. 13th 1791.
Sir

In contemplating yours relative to the manufactories of this State, I am apprehensive we shall not make so good a figure as in reality we ought to do and the reason is that the goods & articles made in this State are of such a nature as not to appear in a very conspicuous light, altho they are not the less usefull.
About twenty years ago the importation of European goods into this State was nearly double to what it is at present. This will be accounted for by some People by asserting that the Connecticut trade has taken a turn from hence to N York. This is in a great degree true, but it must be observed that this place never posse⟨ss⟩ed the whole of it; a considerable part allways going to N York.
But it is further to be observed that a great part of New Hampshire & allmost all Vermont has come into existence since the period above mentioned, & a great part of those People come down to Boston to trade especially in the Winter, fully equal in my opinion to those who came from Connecticut—besides which the People in this State have very much increased within twenty Years.
How then is it to be accounted for that the Importations are not now so large? I answer because the People in their own Families & for their own use manufacture double to what they did 20 years ago. It is now worth the observation of the curious traveler through N England to observe (more especially out of the great Roads) the cloathing of the Country Family, & he will find their common cloath allmost wholly made by themselves. Let him at night veiw the Bed & beding & he will find it the same from the Bed Tyck to the Pillow case. This has given a most powerful check to the importations, & with other concuring causes has rendered the People of this Country at the present moment the happiest on the face of the Earth & so far as I can recollect historey, does not furnish any instance of a People equally happy. In short I believe it is not in the case of Human nature to be exceeded & the People seem sensible of it—all uneasiness and murmuring being at an end & good humour & chearfullness universally privaling. Those branches of business that are carried on to any effect & of importance are contained in the several inclosed papers. They will some or all of them probably succeed which will be a stimulous to further attempts, & I believe little or no doubt can be entertained but that we shall be manufacturing as fast as circumstances make it necessary or convenient.
I am with great esteem   & regard Sir Your Most Humble Servt
Nath Gorham Hon Alexander Hamilton Esqr
